Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                                      Desc: Main
                           Document Page 1 of 12


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO

                                                           )
 In re                                                     )   PROMESA
                                                           )   Title III
 THE FINANCIAL OVERSIGHT AND                               )
 MANAGEMENT BOARD FOR PUERTO RICO,                         )   No. 17 BK 3283-LTS
                                                           )
 As a representative of                                    )   (Jointly Administered)
                                                           )
 THE COMMONWEALTH OF PUERTO RICO                           )   Re: Dkt. No. 8332
 et al.,                                                   )
                                                           )
                            Debtors.1
                                                           )

     FEE EXAMINER’S PRELIMINARY STATUS REPORT ON CONTINUING REVIEW
           PROCESS FOR MCKINSEY & COMPANY, INC. AS CONSULTANT
           TO THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD

          The Fee Examiner files this report (the “Report”) pursuant to the Order Setting Deadline

 for Further Status Report Regarding Fee Examiner’s Review of Applications of McKinsey &

 Company, Inc. [Dkt. No. 8332], and respectfully states:

                                                    SUMMARY

          Six weeks ago, the General Services Administration (“GSA”), through its Office of

 Inspector General (“OIG”), publicly issued an audit report on the standard consulting agreement

 used by United States government agencies to contract with McKinsey & Company, Inc.

 (“McKinsey”). While the report did not refer to McKinsey’s consulting agreement with the

 1
  The Debtors in these Title III Cases, along with each Debtor’s respective Title III case number and the last four (4)
 digits of each Debtor’s federal tax identification number, as applicable, are the: (i) Commonwealth of Puerto Rico
 (Bankruptcy Case No. 17 BK 3283-LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax
 Financing Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of Federal Tax
 ID: 8474); (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case
 No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID: 3808); (iv) Employees Retirement System of the
 Government of the Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four
 Digits of Federal Tax ID: 9686); and, (v) Puerto Rico Electric Power Authority (“PREPA”) (Bankruptcy Case
 No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747) (Title III case numbers are listed as Bankruptcy
 Case numbers due to software limitations).
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                     Desc: Main
                           Document Page 2 of 12


 Federal Oversight & Management Board (“FOMB”), its significance to the Fee Examiner was

 apparent. Almost immediately, an informative motion notified the Court of the report’s release

 [Dkt. No. 8330].

        Since then, the Fee Examiner and counsel have conducted additional due diligence to

 ensure compliance with PROMESA sections 316 and 317 in light of the newly-released report’s

 unexpected disclosures. That process is continuing and, to this point, has not led the Fee

 Examiner to change the conclusion and recommendation that McKinsey’s fees through

 September 30, 2018 are reasonable and necessary. What has changed, however, is the Fee

 Examiner’s confidence in varying from the well-established foundation for the assessment of

 professional fees under section 330 of the Bankruptcy Code and, here, under section 316 of

 PROMESA. With the exception of McKinsey, every professional in these Title III cases has

 provided a quantitative basis to support its applications for flat-fee compensation.

        This report is preliminary and interim. The Fee Examiner’s investigation and review of

 additional documents and sources are continuing. So are its discussions with McKinsey and the

 FOMB. When complete, the Fee Examiner will present definitive conclusions and

 recommendations for the Court’s consideration.

                                         BACKGROUND

        1.      On July 31, 2019, the Fee Examiner filed the Informative Motion of the Fee

 Examiner on Review Status of Applications of McKinsey & Company, Inc. as Consultant to the

 Financial Management and Oversight Board [sic] [Dkt. No. 8330] (the “Informative Motion”).

 This Report incorporates the procedural and factual recitations in the Informative Motion by

 reference, supplementing them with subsequent developments.

        2.      On May 8, 2018, the Fee Examiner filed the Motion of the Fee Examiner to

 Amend the Fee Examiner Order with Respect to the Scope of the Fee Examiner’s Authority in the


                                                  2
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                                  Desc: Main
                           Document Page 3 of 12


 Interest of Administrative Efficiency (the “Motion to Amend”) [Dkt. No. 3032], asking the

 Court to revise the Order Pursuant to PROMESA Sections 316 and 317 and Bankruptcy Code

 Section 105(A) Appointing a Fee Examiner and Related Relief (the “Fee Examiner Order”)

 [Dkt. No. 1416].2

         3.       The Motion to Amend reported that the Fee Examiner could not evaluate

 McKinsey’s fees under the PROMESA Section 316 and 317 standards because McKinsey’s

 billing practices under its initial proposal and subsequently negotiated contract with the FOMB

 are based on a team-based, fixed price model that does not require the maintenance of time

 records.3 Motion to Amend at p. 4, ¶ 11. As a result, the Fee Examiner asked to excuse

 McKinsey from the reasonableness and necessity review described in the Fee Examiner Order.

         4.       At the June 6, 2018 omnibus hearing, the Court considered the Motion to Amend,

 denying it in relevant part and directing the Fee Examiner to develop an individualized proposal

 for an appropriate protocol for McKinsey to satisfy PROMESA’s reasonableness and necessity

 requirements.

         5.       After extensive consultation with the FOMB and McKinsey, including a day-long

 visit to McKinsey’s Washington, D.C. offices, the Fee Examiner filed the Fee Examiner’s Third


 2
   The Fee Examiner Order was subsequently amended but, for purposes of this Report, not materially. See Dkt.
 No. 3324.
 3
   The FOMB retained McKinsey based on a request for proposal (“RFP”). McKinsey submitted its RFP response on
 October 20, 2016. McKinsey and the FOMB executed an initial Consulting Agreement for pre-Title III work on
 November 27, 2016, amending the scope of work under that agreement on March 9, 2017. After the Title III filings,
 the FOMB and McKenzie executed their Title III consulting agreement (the “FOMB-McKinsey Contract”)
 effective July 3, 2017. The parties have amended the FOMB-McKinsey Contract several times, and the FOMB has
 stated that McKinsey now is working on a month-to-month basis until the FOMB approves an agreed form of
 amended contract covering the current fiscal year. All of McKinsey’s contracts with the FOMB are available
 through the FOMB’s website at https://oversightboard.pr.gov/documents. See
 https://drive.google.com/file/d/1qeH3RM1Ic0q0N0qLb8fa9o-s-la_3AZ3/view (November 26, 2016 Consulting
 Agreement); https://drive.google.com/file/d/1n5u9kDhqHoIemLhSfGc0Q-W2PTx0oeuU/view (March 9, 2017
 amended Scope of Work document); https://drive.google.com/file/d/1iV82ACFcYQfgtCq02v8rk19nx-
 g4_VA7/view (July 3, 2017 Title III Consulting Agreement).



                                                        3
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                                        Desc: Main
                           Document Page 4 of 12


 Interim Report on Professional Fees and Expenses (February 1, 2018 – May 31, 2018) [Dkt.

 No. 4126] (the “Third Interim Fee Period Report”). It set forth an alternative methodology for

 reviewing McKinsey’s fees (the “McKinsey Fee Protocol”) and recommended McKinsey’s first

 three groups of interim applications for Court approval without adjustment. Third Interim Fee

 Period Report at pp. 10-14. These applications requested total compensation of $27.437 million

 in fees. The FOMB-McKinsey Contract does not provide for the separate reimbursement of

 expenses.

            6.       As noted in the Third Interim Fee Period Report, one factor in the Fee Examiner’s

 due diligence and recommendation last year was a Federal Supply Services Schedule with the

 GSA (the “GSA Pricelist”), representing the U.S. government’s negotiated “most favored

 customer pricing” available to qualified federal government users of McKinsey services. See id.

 at pp. 11-12.

            7.       Though the FOMB-McKinsey Contract is not itself a GSA Pricelist contract,4

 McKinsey provided the GSA Pricelist, along with the name of a contact at the General Services

 Administration (the “GSA Reference”), as part of the extensive discussions leading to the

 McKinsey Fee Protocol. In particular, McKinsey represented to the Fee Examiner that the GSA

 Pricelist, setting forth team-based, flat-fee weekly pricing, was similar to its proposal to the

 FOMB, reflecting its practice of not maintaining time records in its government consulting

 practice. McKinsey specifically recommended that the Fee Examiner’s counsel contact the GSA

 Reference.

            8.       Ultimately, the Fee Examiner based the reasonableness recommendation on “a

 review of McKinsey’s work records, the site visit, […] client interviews and expressed

 4
     The Oversight Board is not an eligible user of the GSA Pricelist. See Third Interim Fee Period Report at p. 11, n.9.




                                                             4
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                     Desc: Main
                           Document Page 5 of 12


 satisfaction, and the fee applications themselves,” roughly calculating an estimated blended

 hourly rate for McKinsey’s work. That estimation yielded an hourly rate comparable to

 similarly-situated professionals involved in these proceedings. See Third Interim Fee Period

 Report at p. 13.

        9.      Neither the GSA Pricelist nor the GSA Reference was a primary factor in the Fee

 Examiner’s assessment. Rather, the Fee Examiner relied on the GSA Reference to answer

 questions about the GSA contracting process, to corroborate McKinsey’s representations about

 the GSA Pricelist, and to obtain a point of comparison for the fixed fee team composition and

 pricing under the FOMB-McKinsey Contract.

                                 THE GSA INVESTIGATIONS

        10.     In late March 2019, just after the Fee Examiner had recommended the Court’s

 approval of McKinsey’s fourth interim fee period applications, see Dkt. No. 5409, an

 investigator with the GSA OIG unilaterally and without prior notice contacted the Fee

 Examiner’s counsel. He asked about counsel’s earlier conversation with the GSA Reference and

 summarized OIG’s ongoing internal review of the GSA Pricelist. The Fee Examiner

 immediately requested copies of any investigative documents or reports to better understand the

 OIG review process, the facts the investigator had described, and the potential relevance to these

 proceedings.

        11.     When the production of a report was not initially forthcoming, the Fee Examiner

 asked McKinsey for details, meeting in person with McKinsey representatives in Washington,

 D.C. on July 8, 2019 to discuss the investigator’s inquiry. McKinsey denied having any

 knowledge of the then-ongoing OIG audit.

        12.     On July 23, 2019 the OIG published a report entitled Improper Pricing on the

 McKinsey Professional Services Contract May Cost the United States an Estimated $69 Million.


                                                 5
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                                 Desc: Main
                           Document Page 6 of 12


 The report is publicly available at https://www.gsaig.gov/content/improper-pricing-mckinsey-

 professional-services-contract-may-cost-united-states-estimated-69 (the “OIG Report”).

 Counsel to the OIG stated that this report was the result of the same OIG investigation during

 which the OIG investigator initially had called the Fee Examiner’s counsel.

         13.      The OIG Report describes an earlier OIG audit process, conducted prior to the

 2016 renewal of McKinsey’s GSA contract,5 known as the “Preaward Audit.” The Preaward

 Audit itself was the subject of a formal, albeit restricted, OIG report dated March 24, 2016.6

         14.      While the GSA Pricelist was not a significant basis for the recommendations to

 this Court, the facts and findings described in the OIG Report raise serious concerns because

 they suggest that the OIG, like the Fee Examiner, noted some time ago the absence of a

 meaningful quantitative method to calculate comparable hourly rates as one possible measure of

 reasonableness.

         15.      The OIG Report further suggests that McKinsey may not have initially complied

 with at least some of the GSA’s 2016 requests for pricing information in connection with the

 Preaward Audit.




 5
   McKinsey’s contract with the GSA dates to January 27, 2006, with three five-year renewal options. The OIG
 conducted the routine Preaward Audit in connection with McKinsey’s request that the GSA exercise the second
 five-year renewal option.
 6
  Also on July 23, 2019, the office of counsel to the OIG provided the Fee Examiner with a redacted copy of the
 March 24, 2016 Preaward Audit report. It contains an annotation stating: “NOTICE THIS REPORT CONTAINS
 INFORMATION THAT THE OFFICE OF INSPECTOR GENERAL HAS DETERMINED IS PROPRIETARY AND
 PRE-DECISIONAL AND DISTRIBUTION IS RESTRICTED TO AGENCY OFFICIALS AND OTHER COGNIZANT
 FEDERAL OFFICIALS. THE OFFICE OF INSPECTOR GENERAL HAS NO OBJECTION TO THE RELEASE OF
 THIS REPORT, AT THE DISCRETION OF THE CONTRACTING OFFICER, TO AUTHORIZED PERSONS OF
 THE SUBJECT CONTRACTOR. PERSONS DISCLOSING THIS INFORMATION PUBLICLY OR TO OTHERS
 NOT HAVING AN OFFICIAL NEED TO KNOW ARE SUBJECT TO POSSIBLE ADMINISTRATIVE OR CIVIL
 PENALTIES, OR CRIMINAL PENALTIES PURSUANT TO THE TRADE SECRETS ACT (18 U.S.C.
 SECTION 1905).” McKinsey has since provided an unredacted read-only copy of the Preaward Audit.




                                                        6
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                        Desc: Main
                           Document Page 7 of 12


        16.     These developments are material because they again raise the question of whether

 McKinsey can or should be required to maintain additional records to support its fees in

 compliance with PROMESA—though not required by the FOMB-McKinsey Contract.

                                 ADDITIONAL DUE DILIGENCE

        17.     After reviewing the OIG Report and Preaward Audit, the Fee Examiner promptly

 consulted with the FOMB, through its executive director, counsel, and special counsel, to obtain

 additional information about the process by which FOMB initially selected McKinsey as one of

 its advisors. Through special counsel Michael Luskin, the FOMB has provided—and the Fee

 Examiner has reviewed—roughly 3,000 documents (21,000 pages) potentially related to the RFP

 process and FOMB’s retention of McKinsey. Mr. Luskin had reviewed many of these same

 documents in connection with his independent review of McKinsey’s conflicts disclosures before

 retention. See Dkt. No. 5154.

        18.     The Fee Examiner also spoke personally with the FOMB’s executive director and

 general counsel, both of whom confirmed their continued satisfaction with McKinsey’s work,

 their belief in the reasonableness of McKinsey’s fees, and the crucial role McKinsey continues to

 play in these Title III cases, particularly in light of the recent changes within Puerto Rico’s

 government.

        19.     On August 2, 2019, the Fee Examiner asked McKinsey, through counsel, to

 produce 14 categories of documents and to respond to nine specific questions that the OIG

 Report and Preaward Audit raised.

        20.     McKinsey began providing responsive documents on August 23, 2019,

 supplementing the production on August 28 and 29, and September 3, 2019, and committing to

 supplementing its production on a rolling basis as new documents are gathered.




                                                   7
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                      Desc: Main
                           Document Page 8 of 12


        21.     The Fee Examiner’s counsel has reviewed all 278 documents (1,431 pages) that

 McKinsey has produced. McKinsey acknowledges that it has not yet responded in full to all of

 the Fee Examiner’s information and document requests, but McKinsey repeatedly has stated its

 intent to comply fully as additional documents are gathered and reviewed.

                                    INITIAL OBSERVATIONS

        22.     Any fee review process depends on professionals’ complete cooperation with the

 Fee Examiner’s requests for the general and specific information needed to conduct a

 reasonableness analysis.

        23.     While the OIG Report and Preaward Audit have no direct bearing on the

 reasonableness of the FOMB-McKinsey Contract pricing and while they do not change the Fee

 Examiner’s conclusions, they do disclose facts and information material to the PROMESA fee

 review dating to the outset of the Title III process.

        24.     McKinsey’s non-disclosure of the facts and circumstances surrounding the

 Preaward Audit does not amount to an affirmative misrepresentation, but the importance of

 quantitative work records has been at issue since McKinsey’s first communication with the Fee

 Examiner late in 2017. The Fee Examiner then expressly requested that McKinsey begin

 providing some form of quantitative work records to support its Title III fee requests. McKinsey

 would not agree to do so.

        25.     McKinsey’s restructuring affiliates have, in Chapter 11 cases, maintained

 quantitative records to support its 11 U.S.C. § 327 fee requests. See, e.g., In re AMR




                                                   8
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                                      Desc: Main
                           Document Page 9 of 12


 Corporation, United States Bankruptcy Court-Southern District of New York Case

 No. 11-15463 (SHL).7

          26.      McKinsey itself introduced the GSA Pricelist into these Title III cases when it:

                      Used the GSA Pricelist as a partial explanation for its inability to provide time
                       records;

                      Provided a copy of the GSA Pricelist as part of its proposal for the McKinsey
                       Fee Protocol, referring to it during the Fee Examiner’s review process; and

                      Provided the name and contact information of the (now discredited) GSA
                       Reference to corroborate and explain, if necessary, the GSA contracting
                       process to the Fee Examiner.

                 PRELIMINARY CONCLUSIONS AND RECOMMENDATIONS

          27.      Many non-lawyer consultants in Chapter 11 cases bill on a flat-fee basis. See

 11 U.S.C. § 328(8) (allowing professional compensation “on a fixed or percentage fee basis …”).

 The Fee Examiner does not suggest that the team-based fixed pricing in the FOMB-McKinsey

 Contract is improper or imprudent. In fact, FOMB representatives repeatedly have shared their

 view that, were McKinsey to bill hourly, the cost to the Commonwealth would be significantly

 higher than the fixed fees.8

          28.      Given the information available today, the Fee Examiner does not believe the

 pricing in the FOMB-McKinsey Contract is unreasonable. One of the documents McKinsey

 produced this month is McKinsey’s “commercial rate card,” reflecting the weekly team-based




 7
  McKinsey’s final fee application in the AMR (American Airlines) bankruptcy appears at Dkt. No. 11689 in the
 AMR docket. The application is filed in the name of McKinsey Recovery & Transformation Services, LLC,
 McKinsey & Company Inc. Japan, McKinsey & Company Canada, McKinsey & Company, Inc. Belgium,
 McKinsey & Company, Inc. Italy, and McKinsey & Company, S.L. At least one McKinsey timekeeper has worked
 both on the AMR cases and these Title III cases.
 8
  McKinsey professional hourly rates in AMR ranged from $200 to $950 per hour, with a blended hourly rate of
 $552.87 in 2014 dollars. Assuming the staffing patterns in the Title III cases are as reported and the working hours
 are as the Fee Examiner has presumed, the FOMB’s impression of the value provided is likely correct.




                                                           9
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                       Desc: Main
                          Document Page 10 of 12


 price for McKinsey’s non-governmental clients. This commercial rate pricing correlates with the

 FOMB-McKinsey contract.

        29.     Further, McKinsey’s services and institutional knowledge most certainly are

 necessary to the administration of these cases—perhaps more so now than at any other time.

        30.     Nonetheless, given the new and unanticipated information in the OIG reports, it

 may be appropriate for the Court to revisit the McKinsey Fee Protocol.

        31.     Even flat-fee professionals in Chapter 11 cases must maintain some quantitative

 records. Typically, these materials consist of periodic work records that might ordinarily be used

 for payroll or other administrative purposes.

        32.     Indeed, several professionals in these Title III cases have been paid on a flat-fee

 basis (Citigroup Global Markets, Andrew Wolfe, Rothschild Global Advisory, Conway

 McKenzie, Inc.), but all generate some form of quantitative records.

        33.     The Fee Examiner’s initial recommendation on the reasonableness of McKinsey’s

 fees was based on the assumption “that each full-time team participant contributes 60 hours per

 week and each part-time team participant contributes 25 hours per week,” but the Fee Examiner

 could not independently verify that assumption.

        34.     It is not the Fee Examiner’s place to dictate the terms of the FOMB’s relationship

 with its professionals, including McKinsey. The contract renewal discussions between the

 FOMB and McKenzie are continuing. However, enhanced record-keeping and disclosure could

 provide additional assurance to the Court, and to the public, that McKinsey’s flat fees are fair

 and reasonable.

        35.     Given the information available now, the Fee Examiner believes that periodic

 quantitative records of time worked on these Title III cases and certification of the integrity and




                                                  10
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29                      Desc: Main
                          Document Page 11 of 12


 accuracy of its fee information as part of the Title III fee application process could enhance

 transparency.

        36.      McKinsey and the Fee Examiner have been discussing appropriately enhanced

 record-keeping procedures, and McKinsey representatives will next meet in person with the Fee

 Examiner and counsel in connection with the September 11, 2019 omnibus hearing in San Juan.

        37.      More definitive conclusions and recommendations may arise after McKinsey has

 provided complete responses to the Fee Examiner’s information requests.

        38.      As always, the Fee Examiner reserves the right to make final recommendations

 and conclusions with respect to the reasonableness of McKinsey’s fees in connection with

 McKinsey’s subsequent interim and final fee applications.

        Dated this 3rd day of September, 2019.

        WE HEREBY CERTIFY that on this date, we electronically filed the foregoing motion

 with the Clerk of the Court using the CM/ECF system that will send notification of such filing to

 all attorneys of record registered in the use of the CM/ECF system.

                                               EDGE Legal Strategies, PSC


                                                s/Eyck O. Lugo
                                               Eyck O. Lugo
                                               Vilmarys M. Quiñones Cintrón
                                               252 Ponce de León Avenue
                                               Citibank Tower, 12th Floor
                                               San Juan, PR 00918
                                               Telephone: (787) 522-2000
                                               Facsimile: (787) 522-2010

                                               Puerto Rico Counsel for Fee Examiner




                                                 11
Case:17-03283-LTS Doc#:8588 Filed:09/03/19 Entered:09/03/19 18:21:29    Desc: Main
                          Document Page 12 of 12


                                     GODFREY & KAHN, S.C.
                                     One East Main Street, Suite 500
                                     Madison, WI 53703
                                     Telephone: (608) 257-3911
                                     Facsimile: (608) 257-0609

                                     Katherine Stadler (Pro Hac Vice)

                                     Counsel for the Fee Examiner
 21110547.3




                                       12
